Citation Nr: 0508375	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  01-09 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to wavier of recovery of $3,200 of compensation 
indebtedness, to include the issue of whether this debt was 
properly created.   

(The issues of the propriety and the effective date of a 
monthly apportionment of $400 of VA compensation benefits 
granted on behalf of the veteran's daughter [redacted] in the 
custody of his former spouse while qualifying as a dependent 
child of the veteran; entitlement to a rating in excess of 40 
percent for low back strain; entitlement to payment or 
reimbursement of unauthorized medical expenses arising from 
medical treatment from July 1, 1993, to July 16, 1993, at 
Roanoke Memorial Hospital; an effective date earlier than 
October 25, 1993, for the grant of a 40 percent rating for 
low back strain; and an effective date earlier than December 
16, 1996, for a grant of special monthly compensation for the 
loss of use of a creative organ, will be addressed in 
separate decisions of the Board. 

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1973. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 decision by the Committee on 
Waivers and Compromises (COWC) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
that decision, the COWC denied waiver of recovery of an 
overpayment of compensation benefits in the calculated amount 
of $3,200.  The veteran filed a notice of disagreement 
shortly after that decision in April 2001, and a Statement of 
the Case was completed in September 2001.  The veteran 
perfected his appeal to the Board with respect to this matter 
with the submission of a Substantive Appeal in November 2001.  

REMAND

Review of the contentions of record from the veteran includes 
the argument that the debt at issue, which arose as a result 
of an award of apportionment of his VA benefits, was not 
properly created.  He has raised various arguments with 
respect to both the propriety of and effective debt of the 
apportionment and, in effect, argues that the debt is invalid 
as it was due to "sole administrative error".  

Sole administrative error means that the claimant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the claimant's actions nor his 
failure to act must have contributed to payment of the 
erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 2002); 
38 C.F.R. § 3.500(b)(2) (2004).  The resolution of this 
matter may also be affected by a separate Board decision 
issued in conjunction with this remand that has assigned a 
different effective date for the apportionment in question 
than was assigned by the RO.  

The U.S. Court of Appeals for Veterans Claims has held that 
appellate review of a waiver claim by the Board must be 
deferred pending formal adjudication of the challenge to the 
validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991) ("[W]hen a veteran raises the validity of the 
debt as part of a waiver application . . . it is arbitrary 
and capricious and an abuse of discretion to adjudicate the 
waiver application without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him 
or her."); see also VAOPGCPREC 6-98.  As a result, and given 
the circumstances of this case, the RO upon remand will be 
requested to adjudicate the issue of the validity of the debt 
in question.  

Review of the evidence of record indicates that information 
pertinent to the veteran's claim, including that dealing with 
the veteran's finances, has been received since the September 
2001 SOC.  This information has not been addressed in a 
Supplemental Statement of the Case (SSOC), as is required by 
38 C.F.R. § 19.31.  As such, the RO will be requested to, as 
appropriate, address this evidence in an SSOC.  (A February 
2004 Report of Contact indicated that this matter would be 
forwarded to the COWC for action in connection with the 
veteran's waiver claim, but the record does not disclose the 
nature of any additional action undertaken by the COWC with 
respect to this matter.)  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.   

The RO should adjudicate the veteran's 
challenge to the validity of the debt at 
issue.  If it is determined that a debt 
was properly created, the COWC should 
then review the waiver claim and 
determine whether such a waiver is 
warranted under applicable laws and 
regulations.  If the decision of the COWC 
remains adverse to the veteran, he and 
any representative should be furnished an 
appropriate SSOC, which should document 
consideration of the all the relevant 
information submitted since the September 
2001 SOC, as well as the impact of the 
Board's adjudication, in a separate 
decision issued in conjunction with this 
Remand, of the veteran's challenge to the 
effective date of the apportionment at 
issue.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter  the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



